ORDER
PER CURIAM.
In this jury-tried case, defendant was convicted of illegal possession of cocaine. He appealed. Our court remanded for an evidentiary hearing to determine if the State used its peremptory challenges in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). State v. Hudson, 815 S.W.2d 430 (Mo.App. E.D.1991).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).